 Case 2:21-cv-02243-SHL-cgc Document 1 Filed 04/16/21 Page 1 of 4              PageID 1
10845-94513 (RER)




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION

 ANGELIE O. SANFORD and Husband,
 RALEIGH E. SANFORD, JR.,

                    Plaintiffs,                        Case No. 2:21-cv-2243

 v.                                                    JURY DEMANDED

 WALMART INC.,

                    Defendant.


                                     NOTICE OF REMOVAL


        Comes now the Defendant, Wal-Mart Stores East, L.P., incorrectly styled as

“Walmart Inc.”, by and through the undersigned counsel, and hereby notifies the Judges

of the United States District Court for the Western District of Tennessee, Western

Division, the Clerk of the Circuit Court of Shelby County, Tennessee, and the Plaintiffs,

Angelie O. Sanford and Raleigh E. Sanford, Jr., that the action described herein and filed

in the Circuit Court of Shelby County, Tennessee is removed to the United States District

Court for the Western District of Tennessee, Western Division pursuant to 28 U.S.C. §

1441.

          1.         On or about March 12, 2021, Plaintiffs, Angelie O. Sanford and Raleigh E.

Sanford, Jr., filed a civil action against Defendant in the Circuit Court of Shelby County,

Tennessee bearing civil action No. CT-1030-21. Service of the complaint and summons was

made upon CT Corporation, the designated statutory agent of the Defendant, on or about

March 18, 2021 via certified mail.




                                                1
 Case 2:21-cv-02243-SHL-cgc Document 1 Filed 04/16/21 Page 2 of 4                   PageID 2
10845-94513 (RER)




        2.          Plaintiffs filed this premises liability action based upon an incident that

occurred in Shelby County, Tennessee on or about October 24, 2020.

        3.          Defendant seeks removal of this action to this Court pursuant to 28 U.S.C.

§ 1332, upon the grounds that the controversy is wholly between citizens of different

states and involves an amount in controversy which exceeds Seventy-Five Thousand

Dollars ($75,000.00), exclusive of the interest and costs.           See 28 U.S.C. § 1332.

Specifically, Plaintiffs’ Complaint demands damages in excess of $150,000.

4.      Plaintiffs Angelie O. Sanford and Raleigh E. Sanford, Jr. are residents and citizens

of Shelby County, Tennessee and were citizens of the State of Tennessee at the time of

the filing of this action and at the time of removal.

        5.          Defendant Wal-Mart Stores, East, L.P. is a Delaware limited partnership

with its principle place of business in Bentonville, Arkansas. For purposes of determining

citizenship under 28 U.S.C. § 1332(c)(1), a limited partnership is deemed to be a citizen

of every state where its general and limited partners reside. See Harvey v. Grey Wolf

Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (citing Carden v. Arkoma Assocs., 494

U.S. 185, 195–96, 110 S.Ct. 1015, 108 L.Ed.2d 157 (1990)).

        6.          WSE Management, LLC, a Delaware limited liability company, is the

general partner of Defendant Wal-Mart Stores East, L.P., and WSE Investment, LLC, a

Delaware limited liability company, is the limited partner of Defendant Wal-Mart Stores

East, L.P. For purposes of determining citizenship under 28 U.S.C. § 1332(c)(1), a limited

liability company is deemed to be a citizen of every state where its members reside. See

Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009). Since “a

member of a limited liability company may itself have multiple members—and thus may




                                                  2
 Case 2:21-cv-02243-SHL-cgc Document 1 Filed 04/16/21 Page 3 of 4                    PageID 3
10845-94513 (RER)




itself have multiple citizenships—the federal court needs to know the citizenship of each

‘sub-member’ as well.” Id. (citing Hicklin Eng'g L.C. v. Bartell, 439 F.3d 346, 347–48 (7th

Cir. 2006)).

        7.          The sole member of WSE Management, LLC and WSE Investment, LLC is

Wal-Mart Stores East, Inc., which is an Arkansas corporation with its principal place of

business in Bentonville, Arkansas. Wal-Mart Stores, Inc., a Delaware corporation with its

principal place of business in Bentonville, Arkansas, is the parent company of Wal-Mart

Stores East, Inc.

        8.          The amount in controversy exceeds Seventy-Five Thousand Dollars

($75,000.00), exclusive of interest and costs.

        9.          This notice is filed within the time prescribed by 28 U.S.C. § 1446(b).

        10.         A copy of the Summons, Complaint and Request for Production, being all

the papers served upon the Defendant, are attached as Exhibits hereto.

        WHEREFORE, Notice is hereby given that the said civil action No. CT-1030-21 is

removed from the Circuit Court of Shelby County, Tennessee, to this Court.




                                                   3
 Case 2:21-cv-02243-SHL-cgc Document 1 Filed 04/16/21 Page 4 of 4             PageID 4
10845-94513 (RER)




                                            Respectfully submitted,

                                            RAINEY, KIZER, REVIERE & BELL, P.L.C.


                                            By:      s/Bailey L. Walden
                                                  BAILEY L. WALDEN (BPR#36552)
                                                  Attorney for Defendant
                                                  50 N Front Street, Suite 610
                                                  Memphis, TN 38103
                                                  bwalden@raineykizer.com



                               CERTIFICATE OF SERVICE

        The undersigned certifies that a true copy of this pleading or document was served
upon counsel for each of the parties by mailing postage prepaid, by delivery to the person
or office of such counsel, or by electronic means, as follows:

Raleigh E. Sanford, Jr. (BPR#11314)
9043 Barret Road
Millington, TN 38053


        This the 16th day of April, 2021.
                                                    s/Bailey L. Walden_____




                                              4
